DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–2, 4–11, and 13–18 are pending for examination in the reply filed on 03/08/2022.  Claims 3 and 12 are cancelled.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Chambliss et al., US 2005/0076154 A1 (“Chambliss”).
	(B)	Dimnaku et al., US 2019/0179679 A1 (“Dimnaku”).

	Dimnaku were cited in the previous Office action.


Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–2, 4–6, 10–11, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Chambliss in view of (B) Dimnaku.

See “References Cited” section, above, for full citations of references.

8.	Regarding claim 10, (A) Chambliss teaches/suggests the invention substantially as claimed, including:
“A method of adjusting host QOS metrics based on storage system performance, comprising the steps of:
setting host QOS metrics by a host, the host QOS metrics specifying throughput, bandwidth, and response parameters to be achieved by a storage system in connection with servicing a workload from the host on the storage system, the storage system comprising a plurality of storage groups”
(¶ 51: to determine whether the performance criteria for the SLG 156a, 156b are being satisfied with respect to the application service connections (ASCs) 150a, 150b ... 150/ to which the service level guarantees apply;
¶ 53: if the performance guarantee is satisfied (from the yes branch of block 258) and the demand does not exceed agreed upon levels (from the yes branch of 260), then indication is made (at block 266) that the ASC i is over performing with respect to the SLG requirements;
¶ 49: performance data may maintain each instance of a measured performance parameter, such as response time for each I/O request, I/O operations per second, I/O throughput);


	“receiving the workload by the storage system from the host, the workload being associated with the host QOS metrics”
(¶ 37: demand metrics in that their value depends on the demand of the customer workload;
¶ 38: service level commitment (SLC) defined by the storage service provider which is used to apply one defined service level guarantee (SLG) to one or more application service groups (ASG) for a particular customer having multiple hosts connected to the SAN 8;
¶ 4: SAN includes numerous host systems including the customer applications linked via a Fibre Channel fabric to one or more storage systems);

	“collecting storage system performance data for each storage group during a time window, comparing storage system performance data with the host QOS metrics for each storage group during the time window to determine if the storage system performance is compliant with the host QOS metrics”
(¶ 48: The SLA server 16 will gather performance data for each application service connection (ASC) 172a, 172b ... 172n (FIG. 8) defined for the application service group (ASG) 170, including the measured response times 174a, 174b ... 174n for I/O operations, the number of I/O operations per second per 100 gigabytes of contracted capacity 176a, 176b ... 176n (IOPS/100 GB), and the number of megabytes per second per 100 gigabytes of contracted capacity 178a, 178b ... 178n (MBPS/100 GB). Such information may be maintained for each defined ASG); and

“... wherein when the difference between storage system performance and host QOS metrics exceeds a threshold, the step of generating recommend host QOS metrics and using the recommended host QOS metrics ... to throttle the workload from the host on the storage system”
(¶ 47: When the service level agreement (SLA) server 16 determines that certain service level guarantees are not being satisfied for an application service group (ASG), then the SLA server 16 may apply a predefined throttling policy 24 to alter and effect the performance. This throttling policy may cause the performance gateways 14a, 14b that manage the I/O paths to delay the I/O transmitted through I/O paths that are over performing).


Chambliss does not teach “generating recommended host QOS metrics for each storage group based on the storage system performance data and the host QOS metrics during the time window; using the recommended host QOS metrics to automatically set the host QOS metrics during the next upcoming time window; iterating, for each time window, the steps of: receiving the workload; collecting storage system performance data; comparing storage system performance data with the host QOS metrics; generating recommended host QOS metrics; and using the recommended host QOS metrics to automatically set the host QOS metrics during the next upcoming time window ...to automatically set the host QOS metrics comprises reducing the host QOS metrics.”


	(B) Dimnaku however teaches/suggests:
	“generating recommended host QOS metrics for each storage group based on the storage system performance data and the host QOS metrics during the time window”
(¶ 38: When the storage volume is created, a QOS policy may be associated with the storage volume such that requests associated with the storage volume can be managed appropriately. The QOS policy may be a part of a QOS policy group (referred to as “Policy_Group”) that is used to manage QOS for several different storage volumes as a single unit;
¶ 129: The SLOs establish a service level for the volumes and are defined by one or more performance parameters (or metrics), e.g. IOPS, throughput or any other parameter. Based on the SLO, a certain number of IOPS are allotted/budgeted for the workload;
¶ 130: using QOS data, the SLO monitor 281A tracks volume performance data and workload demand pattern. The performance capacity of the resources used by the volume are also tracked;
¶ 132: If dynamic adjustment is enabled, then in block B446, the SLO monitor 281A dynamically adjusts the SLO allotment, based on the demand/usage pattern).

“using the recommended host QOS metrics to automatically set the host QOS metrics during the next upcoming time window”
(¶ 132: If dynamic adjustment is enabled, then in block B446, the SLO monitor 281A dynamically adjusts the SLO allotment, based on the demand/usage pattern;
¶ 127: the SLO monitor 281A identifies a SLO candidate that may need an increase in their allotment i.e. increase in required SLO throughput. This may be based on real time SLO monitoring. The process then automatically adjusts the SLO allotments;
Claim 1).



	“iterating, for each time window, the steps of: receiving the workload;
	collecting storage system performance data;
	comparing storage system performance data with the host QOS metrics;
	generating recommended host QOS metrics; and
	using the recommended host QOS metrics to automatically set the host QOS metrics during the next upcoming time window ... to automatically set the host QOS metrics comprises reducing the host QOS metrics”
(¶ 130: using QOS data, the SLO monitor 281A tracks volume performance data and workload demand pattern. The performance capacity of the resources used by the volume are also tracked. The SLO monitor 281A reviews the usage pattern/workload demand pattern for workloads to determine when SLO allocation is being under-utilized during a first duration or being utilized during a second duration;
¶ 131: determines if dynamic SLO adjustment is enabled. This may be determined by checking volume configuration data. When a volume is configured, an attribute may be defined for dynamic SLO adjustment. If not, then in block B444, the user is notified of the usage pattern for the workload and the user is provided with a plan for periodic updates to SLO allotment;
¶ 132: allotments to IOPS and/or SLO throughput can be decreased for certain periods (e.g. the first duration), and increased or maintained for certain periods (e.g. the second duration)).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dimnaku with those of Chambliss to provide a dynamic/periodic adjustment of SLO and the guaranteed level of performance. The motivation or advantage to do so is allow for the re-allocation of available resource capacity or capability (of the data storage system) based on fluctuating demand.


9.	Regarding claim 11, Chambliss and Dimnaku teach/suggest:
“wherein the host QOS metrics comprise throughput, bandwidth, and response time requirements per storage group”
(Chambliss, ¶¶ 48–49: response time for each I/O request, I/O operations per second, I/O throughput;
Dimnaku, ¶ 28: collect quality of service (QOS) data (or performance data) for various resources. QOS provides a certain throughput (i.e. amount of data that is transferred within a given time interval (for example, megabytes per seconds (MBS)), latency and/or a number of input/output operations that can be processed within a time interval, for example, in a second (referred to as IOPS). Latency means a delay in completing the processing of an I/O request and may be measured using different metrics for example, a response time in processing I/O requests;
¶ 166: proper bandwidth and QOS policies are implemented at the storage volume level).


10.	Regarding claim 13, Dimnaku teaches/suggests:
“using the storage system performance data to learn historical storage system usage patterns, and using the historical storage system usage patterns in the step of generating recommended host QOS metrics”
(¶ 130: using QOS data, the SLO monitor 281A tracks volume performance data and workload demand pattern. The performance capacity of the resources used by the volume are also tracked. The SLO monitor 281A reviews the usage pattern/workload demand pattern for workloads to determine when SLO allocation is being under-utilized during a first duration or being utilized during a second duration).

11.	Regarding claim 14, Dimnaku teaches/suggests:
“wherein the step of generating recommended host QOS metrics is implemented, for each storage group, for each time window, using a composite recommendation function”
(¶ 129: The SLOs establish a service level for the volumes and are defined by one or more performance parameters (or metrics), e.g. IOPS, throughput or any other parameter;
¶ 130, as applied in rejecting claim 13 above).

12.	Regarding claim 15, Dimnaku teach/suggest:
“wherein the host QOS metrics comprise throughput, bandwidth, and response time requirements per storage group;
	wherein the composite recommendation function has a first function that determines, for each storage group for each time window, a respective difference between the storage system throughput for that storage group and the host QOS metric for throughput for that storage group;
	wherein the composite recommendation function has a second function that determines, for each storage group for each time window, a respective difference between the storage system bandwidth for that storage group and the host QOS metric for bandwidth for that storage group;
	and wherein the composite recommendation function has a third function that determines, for each storage group for each time window, a respective difference between the storage system response time for that storage group and the host QOS metric for response time for that storage group”
(¶ 129: The SLOs establish a service level for the volumes and are defined by one or more performance parameters (or metrics), e.g. IOPS, throughput or any other parameter;
	¶¶ 28 and 166, as applied in rejecting claim 11 above).

13.	Regarding claims 1–2, 4–6, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 10–11 and 13–15, respectively. Therefore, they are rejected on the same basis as claims 10–11 and 13–15 above.


Allowable Subject Matter
14.	Claims 7–9 and 16–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
15.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
June 17, 2022